
	
		I
		112th CONGRESS
		1st Session
		H. R. 2628
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. Miller of Florida
			 (for himself, Mr. Turner,
			 Mr. Westmoreland,
			 Mr. Gibson,
			 Mr. LoBiondo,
			 Mr. Grimm,
			 Mr. Wittman,
			 Mr. Lamborn,
			 Mr. McKinley,
			 Mr. Griffin of Arkansas,
			 Mrs. Hartzler,
			 Mr. Forbes,
			 Mr. Womack, and
			 Mr. Rigell) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To prohibit the awarding of Federal grants and contracts
		  to 4-year institutions of higher education that fail to offer academic credit
		  for the successful completion of courses offered by a Senior Reserve Officers’
		  Training Corps program.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminating Disincentives to ROTC Participation
			 Act.
		2.Prohibition of
			 Federal grants and contracts
			(a)Grant and
			 contract eligibilityNotwithstanding any other provision of law,
			 no 4-year institution of higher education (as defined in section 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1002)) shall be eligible to be awarded,
			 or to continue to receive funds for performance under, a Federal grant or
			 contract, unless such institution provides a certification described in
			 subsection (b) to the head of the Federal
			 agency or department administering such grant or contract—
				(1)for the purpose of being eligible to be
			 awarded a grant or contract, at the time such institution submits an
			 application for such grant or contract; or
				(2)for the purpose of being eligible to
			 continue to receive funds for performance under a grant or contract, not later
			 than January 31, 2012.
				(b)CertificationTo comply with
			 subsection (a), an institution shall certify
			 that it offers not fewer than 6 credit hours to students enrolled in the
			 institution for the successful completion of courses offered by a Senior
			 Reserve Officers’ Training Corps program established under section 2102 of
			 title 10, United States Code, without regard to whether the courses were
			 completed at the institution.
			(c)Effective
			 dateThis section shall—
				(1)take effect on
			 October 1, 2011; and
				(2)apply to an
			 institution of higher education’s eligibility—
					(A)to be awarded a grant or contract on or
			 after October 1, 2011; and
					(B)to continue to receive funds for
			 performance under a grant or contract awarded before October 1, 2011.
					
